                                  Case 4:20-cv-01099-LPR Document 1-1 Filed 09/14/20 Page 1 of 2

JS 44 (Rev. 09/19)
                                                                                  CIVIL COVER SHEET                                          J{::t.{) -£.V- 1011- J..PR..
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
               Equal Employment Opportunity Commission                                                                  The Kroger Company d/b/a Kroger Store No. 625

         (b)   County of Residence ofFirst Listed Plaintiff                                                             County of Residence of First Listed Defendant                                     ~F~a~u_lk_n_e~r_______
                                       (EXCEPT IN US. PLAINTIFF CASES)                                                                                     (IN US. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

         (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
               Pamela B. Dixon, Trial Attorney
               EEOC, Little Rock Area Office, 820 Louisiana Street, Suite 200
               Little Rock, AR 72201 (501) 324-5065

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                  (For Di1•ersity Cases Only)                                                    and One Box for Defendant)
IX I U.S. Government                        CJ 3     Federal Question                                                                        PTF               DEF                                              PTF       DEF
               Plaintiff                               (US. Government Not a Party)                          Citizen of This State           CJ I               CJ     I    Incorporated or Principal Place       CJ 4    CJ 4
                                                                                                                                                                              of Business In This State

CJ 2        U.S. Government                 CJ 4     Diversity                                               Citizen of Another State          CJ 2             CJ     2    Incorporated and Principal Place                  05       05
               Defendant                               (Indicate Citizenship ofParties in Item III)                                                                            of Business In Another State

                                                                                                                                               CJ 3             CJ     3    Foreign Nation                                    06       06

    IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                            Click here for: Nature of Suit Code Descrintions.
I               CONTRACT                                                 TORTS                                    FORFEITIJRE/PENALTY                            BANKRUPTCY                    OTHER STATUTES                                  I
CJ       110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY               CJ 625 Drug Related Seizure              CJ 422 Appeal 28 USC 158                             CJ 375 False Claims Act
CJ       I 20 Marine                       CJ 310 Airplane                  CJ 365 Personal Injury -                  of Property 21 USC 88 I         CJ 423 Withdrawal                                    CJ 376 Qui Tam (31 USC
CJ       130 Miller Act                    CJ 3 I 5 Airplane Product                Product Liability        CJ 690 Otber                                            28 use 151                                      3729(a))
CJ       140 Negotiable Instrument                   Liability              CJ 367 Health Care/                                                                                                            CJ   400 State Reapponionment
CJ       150 Recovery of Overpayment       CJ 320 Assault, Libel &                  Pham1aceutical                                                                           . . . . . . :a..1·   1:"ii    CJ   410 Antitrust
              & Enforcement of Judgment              Slander                        Personal Injury                                                   CJ 820 Copyrights                                    CJ   430 Banks and Banking
CJ       15 I Medicare Act                 CJ 330 Federal Employers'                Product Liability                                                 CJ 830 Patent                                        CJ   450 Commerce
CJ       152 Recovery of Defaulted                   Liability              CJ 368 Asbestos Personal                                                  CJ 835 Patent - Abbreviated                          CJ   460 Deponation
              Student Loans                CJ 340 Marine                             Injury Product                                                                  New Drug Application                  CJ   470 Racketeer Influenced and
              (Excludes Veterans)          CJ 345 Marine Product                    Liability                                                         CJ 840 Trademark                                               Corrupt Organizations
CJ       153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                             LABOR                          ~   ... ,a      '-IE ..,.,ITY                   CJ   480 Consumer Credit
              of Veteran's Benefits        CJ 350 Motor Vehicle             CJ 3 70 Other Fraud              CJ 710 Fair Labor Standards              CJ   861 HIA (139511)                                          (IS USC 1681 or 1692)
CJ       160 Stockholders' Suits           CJ 355 Motor Vehicle             CJ 371 Truth in Lending                   Act                             CJ   862 Black Lung (923)                            CJ   485 Telephone Consumer
CJ       190 Other Contract                         Product Liability       CJ 380 Other Personal            CJ 720 Labor/Management                  CJ   863 DIWC/DIWW (405(g))                                    Protection Act
CJ       195 Contract Product Liability    CJ 360 Other Personal                    Property Dan1age                    Relations                     CJ   864 SSID Title XVI                              CJ   490 Cable/Sat TV
CJ       196 Franchise                              Injury                  CJ 385 Property Damage           CJ   740 Railway Labor Act               CJ   865 RSI (405(g))                                CJ   850 Securities/Commodities/
                                           CJ 362 Personal Injury -                 Product Liability        CJ   75 I Family and Medical                                                                            Exchange
                                                    Medical Malpractice                                                 Leave Act                                                                          CJ   890 Otber Statutory Actions
I            REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS              CJ   790 Otber Labor Litigation             FEDERAL TAX SUITS                                 CJ   89 I Agricultural Acts
    CJ   210 Land Condemnation             CJ 440 Other Civil Rights           Habtas Corpus:                CJ   79 I Employee Retirement            CJ 870 Taxes (U.S. Plaintiff                         CJ   893 Environmental Matters
    CJ   220 Foreclosure                   CJ 441 Voting                    CJ 463 Alien Detainee                      Income Security Act                   or Defendant)                                 CJ   895 Freedom of Information
    CJ   230 Rent Lease & Ejectment        Cl: 442 Employment               CJ 5 IO Motions to Vacate                                                 CJ 871 IRS-Third Party                                         Act
    CJ   240 Tons to Land                  CJ 443 Housing/                          Sentence                                                                 26 USC 7609                                   CJ   896 Arbitration
    CJ   245 Ton Product Liability                  Accommodations          CJ 530 General                                                                                                                 CJ   899 Administrative Procedure
    CJ   290 All Other Real Property       CJ 445 Amer. w/Disabilities -    CJ 535 Death Penalty                      IMl\DGRATION                                                                                   Act/Review or Appeal of
                                                    Employment                 Other:                        CJ 462 Naturalization Application                                                                       Agency Decision
                                           CJ 446 Amer. w/Disabilities -    CJ 540 Mandamus & Other          CJ 465 Other Immigration                                                                      CJ   950 Constitutionality of
                                                    Other                   CJ 550 Civil Rights                       Actions                                                                                        State Statutes
                                           CJ 448 Education                 CJ 555 Prison Condition
                                                                            CJ 560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement

V. 0 RIG IN (Place an "X" in One Box Only)
~ I Original                  O 2 Removed from                   0    3    Remanded from              0    4 Reinstated or       O 5    Transferred from                   0 6 Multidistrict                          0 8 Multidistrict
            Proceeding                 State Court                         Appellate Court                   Reopened                   Another District                                Litigation -                       Litigation -
                                                                                                                                        (s   cijj,)                                     Transfer                           Direct File
                                               Cite the U.S. Civil Statute under which you are filing (fl" not citejurisdictirlnal statutes unless diversity):
                      Titled-e-sc-r-ip-ti-on_o_f_c-au-s-e:
VI. CAUSE OF ACTION t-B-r-ie-f VII of the Civil Rights        Act of 1964 and Title I of the Civil Rights Act of 1991
                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                To correct unlawful employment practices on the basis of religion
VII. REQUESTED IN     0                               CHECK IF THIS IS A CLASS ACTION                             DEMAND$                                               CHECK YES only if demanded in complaint:
     COMPLAINT:                                       UNDER RULE 23, F.R.Cv.P.                                                                                          JURYDEMAND:                              l!iCYes      ONo

VIII. RELATED CASE(S)
                                                   (See instroctions):
      IF ANY                                                                                                                                               DOCKET NUMBER

DATEq
                 --(4-~0~0
FOR OFFICE USE ONLY

         RECEIPT#                      AMOUNT                                      APPL YING IFP                                    JUDGE                                                MAG.JUDGE
                               Case 4:20-cv-01099-LPR Document 1-1 Filed 09/14/20 Page 2 of 2

JS 44 Reverse (Rev. 09/ l 9)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)     Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. lf the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
          then the official, giving both name and title.
  (b)     County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
          time of filing. ln U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
          condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)     Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
          in this section "(see attachment)".

II.       Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
          in one of the boxes. If there is more than one basis of jurisdiction. precedence is given in the order shown below.
          United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
          United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
          to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
          precedence, and box l or 2 should be marked.
          Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
          citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
          cases.)

III.      Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
          section for each principal party.

IV.       Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
          that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.        Origin. Place an "X" in one of the seven boxes.
          Original Proceedings. (l) Cases which originate in the United States district courts.
          Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U .S.C., Section 144 l.
          Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
          date.
          Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
          multidistrict litigation transfers.
          Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
          Section 1407.
          Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
          PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
          changes in statue.

VI.       Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.      Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.     Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
          numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
